Citation Nr: 0507870	
Decision Date: 03/17/05    Archive Date: 03/30/05

DOCKET NO.  03-34 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a right ankle 
injury.  

2.  Entitlement to service connection for residuals of a 
right wrist injury, including arthritis.  

3.  Entitlement to service connection for residuals of an 
abdominal gunshot wound with a bullet lodged in his back.  

4.  Entitlement to service connection for an ulcer disorder.  

5.  Entitlement to service connection for hypertension.  

6.  Entitlement to service connection for bilateral knee and 
hip arthritis.  

7.  Entitlement to service connection for a back disorder.  

8.  Entitlement to nonservice-connected disability pension 
benefits.  




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active military service from June 1960 to 
June 1962 and active naval service from November 1964 to 
December 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  In that determination, the RO denied 
the appellant's claims of entitlement to service connection 
for a right ankle injury, residuals of a right wrist injury 
including arthritis, residuals of an abdominal gunshot wound 
with a bullet lodged in his back, an ulcer disorder, 
hypertension, bilateral knee and hip arthritis, and a back 
disorder.  The RO also denied entitlement to nonservice-
connected disability pension benefits.  The appellant 
disagreed and this appeal ensued.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.  




REMAND

The appellant contends he incurred during service a right 
ankle injury, a right wrist injury now manifested by 
arthritis, an abdominal gunshot wound with a bullet now 
lodged in his back, an ulcer disorder, hypertension, 
bilateral knee and hip arthritis, and a back disorder.  He 
also claims entitlement to nonservice-connected disability 
pension benefits.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2004).  A veteran who has 90 
days or more of wartime service may be entitled to 
presumptive service connection of a chronic disease - such as 
arthritis - that becomes manifest to a degree of 10 percent 
or more within one year from service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§ 3.307 (2004).  Generally, there must be medical evidence of 
a current disability, medical or lay evidence of in-service 
incurrence or aggravation of a disease or injury, and medical 
evidence (such as a medical opinion or evidence of a 
continuity of symptomatology) linking the current disability 
to that in-service disease or injury.  Pond v. West, 12 Vet. 
App. 341, 346 (1999); Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

In his October 2001 application, the appellant indicated he 
received treatment in service at an Army hospital at Fort 
Ord, California, and that he had received treatment for the 
claimed disorders as early as September 1963 at the VA 
Medical Center at Alexandria, Louisiana.  The claims file 
includes VA clinical records from the VA Medical Center in 
Alexandria dated from July 2001 to September 2003.  Also of 
record are the service medical records, though there is no 
indication in the claims file of a request for in-patient 
records prepared in 1961 and 1962 at the Army hospital at 
Fort Ord.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b) and (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2004).  VA has an obligation to seek and 
obtain records in its possession, of which it has 
constructive notice.  Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  Given the statutory mandate to obtain all records in 
Federal custody and VA's constructive notice of its own 
medical records, this claim must be remanded so the RO can 
undertake efforts to obtain these outstanding records and 
associate them with the claims file.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  Upon receipt of any new medical evidence, the RO 
should assess each claim to determine whether an examination 
is necessary to substantiate the claim.  

A VCAA letter was sent to the veteran in January 2002.  It 
was deficient (in light of later judicial interpretations) in 
one respect.  The RO should request the veteran to "provide 
any evidence in [his] possession that pertains to the 
claim."  See 38 C.F.R. § 3.159(b).  

The case is remanded to the RO via the AMC in Washington, 
D.C., for the following:  

1.  The RO should request the veteran to 
"provide any evidence in [his] 
possession that pertains to the claim."  

2.  Contact the National Personnel 
Records Center (NPRC) in St. Louis, 
Missouri, and obtain copies of in-patient 
hospital CLINICAL records prepared at the 
U.S. Army Hospital at Fort Ord, 
California, from January to May 1961 
concerning a bilateral wrist injury, and 
from November 1961 to May 1962 for a 
right ankle injury.  Associate all 
documents obtained with the claims file.  

3.  Obtain from the VA Medical Center in 
Alexandria, Louisiana, copies of all 
clinical, inpatient and outpatient, and 
laboratory records concerning treatment 
of the appellant's claimed disorders from 
June 1962 to November 1964, from December 
1966 to December 1999, and from September 
2003 to the present.  Associate all 
documents obtained with the claims file.  

4.  After completion of all action 
required in compliance with paragraphs 
(1) to (3), then - if necessary to 
substantiate a claim - schedule the 
appellant for appropriate VA examinations 
to determine the nature and etiology of 
the claimed disorders.  For each 
examination scheduled, send the claims 
folder to the physician for review; the 
report written by the physician should 
specifically state that such a review was 
conducted.  Ask each physician - based on 
review of the evidence of record, the 
results of appropriate medical tests or 
other procedures deemed required to 
accurately assess a diagnosis, and using 
her or his professional expertise - to 
(1) describe the exact nature of each 
claimed disability, and (2) opine whether 
it is at least as likely as not (that is, 
a probability of 50 percent or better) 
that the disorder(s) found are 
etiologically related to symptomatology 
described in the service medical records.  
A complete rationale should be given for 
each opinion and conclusion expressed.  
All indicated tests should be conducted 
and all medical reports should be 
incorporated into the examination and 
associated with the claims file.  

Following any additional development deemed appropriate, the 
RO should readjudicate the claims currently in appellate 
status.  If a benefit sought is not granted, the appellant 
and his representative should be furnished with a 
supplemental statement of the case, to include all pertinent 
law and regulations, and an opportunity to respond.  
Thereafter, the case should be returned to the Board for 
further appellate consideration.  

By this REMAND, the Board intimates no opinion as to any 
final outcome warranted.  The appellant has the right to 
submit additional evidence and argument on the matters herein 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

